It is my special honour 
and privilege to address this important forum and to 
share with the Assembly the positions of the Republic 
of Macedonia regarding current issues on the United 
Nations agenda. 
 First, allow me to congratulate His Excellency 
Ambassador Nassir Abdulaziz Al-Nasser on his 
election to the prestigious position of President of the 
General Assembly at its sixty-sixth session, and to 
congratulate the previous President, Mr. Joseph Deiss, 
on his remarkably successful presidency at the sixty-
fifth session. I also take this opportunity to 
congratulate Secretary-General Ban Ki-moon on his 
reappointment, confident that he will continue to work 
devotedly to realize the noble objectives of the United 
Nations. 
 The Republic of Macedonia recently celebrated 
the twentieth anniversary of its independence. We have 
faced many challenges and temptations, including 
achieving a peaceful declaration of independence, the 
introduction of a new political system with due respect 
for democratic values and human rights and freedoms, 
transforming our economic system and then dealing 
with many social problems, establishing ourselves as a 
responsible and active member of the international 
community, and shouldering the additional burden of 
various requirements and conditions. 
 Throughout this time, the Republic of Macedonia 
has had the United Nations as a partner. Based on 
lessons learned over the past 20 years, my country is 
particularly conscious of the value of mediation in the 
peaceful settlement of conflicts. Macedonia welcomes 
the timely and wise decision to make the role of 
mediation in the settlement of disputes by peaceful 
means the focus of this year’s debate.  
 The majority of conflicts do not happen 
overnight; they are predictable and offer realistic 
opportunities for effective diplomatic efforts to prevent 
them. Such cases offer the chance of incurring the 
lowest cost in every way. While we affirm the 
sovereignty of States, we must take into consideration 
that there are moments when a State or States need 
mediation services, with impartiality and willingness 
on the part of the mediators to understand the thrust of 
the issues and to help all parties concerned resolve 
their problems in a mutually acceptable and 
satisfactory manner before they can escalate in an 
unwanted direction. 
 The Millennium Development Goals remain the 
parameters we need to evaluate our success. Regardless 
of the serious consequences of the global economic 
crisis, our commitment to achieving the Millennium 
Development Goals must not weaken. The greatest 
crises occur as a result of a lack of vision and 
dedication. Turning a blind eye to problems or finding 
excuses to justify a lack of action to achieve our goals 
will only increase the price to be paid in future; and 
that will not be calculated merely in dollars or euros, 
but also in the most valuable and priceless asset: 
human lives. 
 One challenge that requires an immediate and 
long-term solution is the issue of climate change. It is 
alarming that, precisely as a result of climate change 
caused by human activity, entire nations and States 
face uncertainty on a daily basis. Although the 
Republic of Macedonia has experienced the adverse 
effects of climate change in a less dramatic way, it 
wishes to express its solidarity with the countries that 
are most exposed to the phenomenon. 
 In recent times, we have witnessed numerous 
conflicts and the disturbance of peace and security in 
various regions of the world. The democratic 
awakening, especially the so-called Arab Spring, has 
shown us once more that democracy cannot be 
imposed; it can be derived only from the people’s 
rejection of dictatorships and regimes that are in 
conflict with the popular interest, and from respect for 
basic human rights, universal freedoms and the rule of 
law.  
 Old and frozen conflicts remain a global 
challenge. The problem of the abuse of programmes 
intended for the peaceful use of nuclear energy has not 
yet been solved. Terrorism and extreme hunger caused 
by conflicts are only two of the numerous challenges to 
which it is imperative that we find immediate solutions 
  
 
11-51360 34 
 
aimed at improving security at the global and regional 
levels. 
 Human beings must be the focus of our attention, 
especially in national policy and, of course, in 
multilateral actions. There is no greater value than 
human life, human dignity and the right to individual 
development, prosperity and happiness. Humankind 
requires action that transforms our declarations and 
good intentions into deeds. When we ask for that moral 
imperative from the United Nations, we are practicing 
what we preach. The Republic of Macedonia will 
continue to be an active participant in the realization of 
our common objectives. 
 There are many words I could use to describe my 
country, and each and every one would fit perfectly in 
its own manner. But to begin with, I choose only one, 
and I am convinced that it describes the essence of my 
country and my people and accurately illustrates all the 
efforts and strength we have summoned in order to 
overcome the challenges of our recent history. It 
clearly describes the patience with which we have 
faced every obstacle imposed on us, and which we 
have overcome and continue to overcome, at the 
economic and institutional level, simply by asserting 
our own identity and self-recognition. These obstacles 
have been imposed not because of anything we have 
done, but simply because of who we are and the fact 
that we exist. That word is “responsibility”. 
 Macedonia has acted responsibly. Our country’s 
independence was won through a history that cannot be 
called merciful. It rests on the great sacrifice of many 
lives and broken dreams. Yet our past is not the only 
reason why we act responsibly. We Macedonians 
believe that we have a European future and that we can 
leave a great legacy for generations to come. That is 
precisely why today we in Macedonia are trying to 
create a broad base of support and to unify all of our 
strength and potential around the bold idea of 
Macedonia as a regional leader in economic reform, 
education, investment, technology and innovation; in 
protection of the environment and of human rights and 
freedoms; and in all areas of modern life. Knowing the 
great awareness and responsibility of my people — and 
citing the example of country’s response to the global 
economic crisis, when our solidarity was not shaken 
and we came through it all without major problems — 
I am convinced that our unity will succeed. 
 When speaking of Macedonia, however, we 
cannot fail to mention another great characteristic that 
has remained with us over thousands of years. As our 
inheritance from ancient times, this characteristic has 
helped us to retain our cosmopolitanism — the ideal 
that has enabled us to maintain a functional 
multiculturalism. Side by side, throughout the 
centuries, different cultures, religions and nations have 
coexisted in my country. While many Europeans deem 
that astonishing and unique, for us Macedonians that 
has been the situation for centuries. We aim for 
incorporation into the dominant culture, without any 
assimilation or disintegration. Unlike many others 
who, afraid for their own national myth, try to suppress 
differences, we are proud of them and consider them 
our treasure. 
 Our system is not perfect, and we have many 
issues to resolve. Macedonia is on the verge of a great 
transformation, which will not happen overnight. We, 
like every other nation in the world, have the right to 
an identity and to unite around our own national myth. 
In our myth, there is a place for Macedonians, 
Albanians, Turks, Roma, Serbs, Vlachs, Bosniaks and 
others. There is a place for all who accept the virtues of 
non-violence, justice, coexistence and cultural 
competitiveness. Chauvinism has never been dominant 
among our people. The constitutional amendments of 
1993 and the change in our flag showed our goodwill, 
openness and cooperativeness. However, our sense of 
responsibility and our maturity should not be 
considered as weaknesses, nor should they be a reason 
for continuous abuse from anyone, because we have 
dignity and pride. We know who we are and how we 
will live. We are Macedonians, we speak Macedonian, 
and our country’s name is the Republic of Macedonia. 
 As Prime Minister of the Republic of Macedonia, 
I would be remiss if I were to neglect the issue of our 
name and identity and our southern neighbour’s 
objection to both. I mention this not only because of 
my position and obligation to the people of the 
Republic of Macedonia, but also because it relates in 
many ways directly to the issue of the peaceful 
resolution of conflict and the role that mediation plays.  
 We do not like being in the position of having our 
name and identity opposed by one country, and we 
certainly did not ask for it. But reality is often cold, 
hard and brutal. The fact is that our southern neighbour 
objects to both our name and identity; its objection has 
become our problem, and a dispute has arisen that is 
 
 
35 11-51360 
 
unique in the world. It is imposed on the basis of the 
need of one country, our neighbour, to monopolize two 
names, and its strategic determination that we should 
not exist as we feel ourselves to be.  
 Imagine the state that my citizens find themselves 
in — blackmailed, with their development and 
prospects jeopardized, blocked by our southern 
neighbour from joining euro-Atlantic institutions, just 
because of what we are and what we feel like. I 
personally, and literally all of the citizens of my 
country, cannot believe that we have been put in a 
situation where we have to resolve a dispute that was 
artificially created and absurd. I believe that it is also 
utterly incomprehensible to all present. I would ask 
participants in this meeting to imagine, just for a 
moment, that they are in our shoes, to consider how 
they would feel if someone demanded they not be 
French, German, British, American, Russian, Chinese, 
Nigerian, Japanese, Argentine, Uruguayan or Kenyan, 
for instance. That is the only thing I ask, the only thing 
I plead for. I ask for support to end this, to allow us to 
be what we are. We hurt no one and inflict damage on 
no one. We have understanding, tolerance and respect 
for our neighbours and friends and for everyone. We 
have respect for the neighbour with which we are 
having this dispute and an understanding of its fears. 
We have no pretensions, nor do we have any intention 
of monopolizing the name Macedonia. 
 Please help us to be proud and dignified and to 
avoid a solution that would break us. We seek a 
solution that will not harm our spirit and a name that 
will recognize our commitment, desire and 
determination for coexistence, community, 
individuality and identity as well as our sense of 
belonging to the world — this world that we are 
building, whose virtues we are establishing and whose 
future we are fighting for. Macedonians are a peaceful 
people and are working, with mediation, to resolve the 
dispute with our neighbour in a peaceful manner. 
 In a speech to the Parliament of the Republic of 
Macedonia on 31 August 2001, our late President, 
Boris Trajkovski, said: 
  “We demand that the international 
community recognize us by our name — the 
Republic of Macedonia — and not by a fictional 
derivative. It is high time that the world 
recognizes us by what we call ourselves, just like 
any other country and its citizens. Otherwise, 
how do you expect us to believe in your values, 
principles and intentions if you deny our basic 
right, the right to identity?” 
 Fortunately, 131 countries around the world have 
made a choice to recognize us by what we call 
ourselves — the Republic of Macedonia — and for that 
we thank them. We thank them for their principled 
position and consistency in the values of protection of 
the rights and principles established by the United 
Nations itself. Unfortunately, the rules of the world are 
such that we cannot be called by what we call 
ourselves in this very body. Nor can we join 
organizations we have worked hard to become 
members of, and, in the case of NATO and the 
European Union, have earned a right to be a part of. 
This, frankly, is wrong. There is no other word for it. 
What others choose to do about it — their behaviour — 
is entirely up to them. 
 It is a great honour and great privilege to address 
this body. All of us are leaders of our people and all of 
us represent them to the best of our abilities. But we 
must recommit ourselves as leaders to our own peoples 
first, and to the peoples of this world second. If we do 
that, we can survive, we can succeed and we can build 
a better world for ourselves, our children, our 
grandchildren and for future generations, which, 
ultimately is what each and every one of us wants.